 
 
IB 
Union Calendar No. 346
111th CONGRESS 2d Session 
H. R. 5388
[Report No. 111–601] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2010 
Mr. Heinrich (for himself and Mr. Luján) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 16, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on May 25, 2010




A BILL 
To expand the boundaries of the Cibola National Forest in the State of New Mexico. 
 

1.Cibola National Forest boundary expansion
(a)Boundary expansionThe boundaries of Cibola National Forest, located in the State of New Mexico, are hereby modified to include the land depicted for such inclusion on the Bureau of Land Management map entitled Manzano Wilderness Study Area, dated August 31, 2009.
(b)Availability and correction of mapThe map referred to in subsection (a) shall be on file and available for public inspection in the appropriate offices of the Forest Service. The Chief of the Forest Service is authorized to make technical and clerical corrections to the map.
(c)Transfer of jurisdictionAdministrative jurisdiction over any land under the jurisdiction of the Secretary of the Interior that is depicted on the map referred to in subsection (a) is hereby transferred to the Secretary of Agriculture, and such lands shall be subject to the laws and regulations pertaining to the National Forest System.
(d) Manzano mountain wilderness addition
(1)DesignationThe land depicted as the Manzano Wilderness Study Area on the map referred to in subsection (a)—
(A)is hereby designated as wilderness; and
(B)is added to the Manzano Mountain Wilderness designated by section 2(f) of the Endangered American Wilderness Act of 1978 (Public Law 95–237; 92 Stat. 42; 16 U.S.C. 1132 note).
(2)AdministrationThe lands designated as wilderness in paragraph (1) shall be administered by the Secretary of Agriculture in accordance with Wilderness Act (16 U.S.C. 1131 et seq.), except that any reference in the Wilderness Act to the effective date shall be considered to be a reference to the date of enactment of this Act.
(e)Relation to land and water conservation fund actFor purposes of section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–9), the boundaries of the Cibola National Forest, as modified by subsection (a), shall be considered to be boundaries of the Cibola National Forest as of January 1, 1965.
 

September 16, 2010
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
